Citation Nr: 0614592	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  96-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post concussive syndrome, complex seizure disorder, with 
headaches (previously characterized as post traumatic 
recurrent headaches).  

2.  Entitlement to an initial compensable evaluation for 
cervical muscle spasms, prior to October 2, 1998, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
lumbar strain, prior to March 3, 2005, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1992 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and has previously been before the Board 
in August 1997, June 2000, and May 2004.  

The September 1995 RO decision granted claims for service 
connection for post traumatic recurrent headaches, initially 
evaluated as 10 percent disabling, cervical muscle spasm, 
initially evaluated as noncompensably disabling, and lumbar 
strain, initially evaluated as noncompensably disabling.  
Each of the aforementioned initial disability evaluations was 
effective from the day following the veteran's service 
separation.  

A January 1999 RO decision denied a claim for an evaluation 
in excess of an initial 10 percent evaluation for post 
concussive syndrome, complex seizure disorder, with headaches 
(previously characterized as post traumatic recurrent 
headaches).  The January 1999 RO decision also granted an 
increased 10 percent evaluation for service-connected 
cervical muscle spasms, effective from October 2, 1998.  

An April 2005 RO decision granted a claim for an increased 10 
percent disability evaluation for service-connected lumbar 
strain, effective from March 3, 2005.  





FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
post concussive syndrome, complex seizure disorder, with 
headaches, is characterized by subjective complaints of 
headaches; an absence of a diagnosis of multi-infarct 
dementia; no confirmed diagnosis of epilepsy; no clinical 
evidence that any seizure has been witnessed or verified by a 
physician; and no more than a reported history of seizures 
and headaches, with the reported continuous use of 
medications for their control.  

2.  Throughout the rating period on appeal, the veteran's 
cervical spine disorder is characterized by cervical muscle 
spasm, with tenderness and complaints of pain, with no X-ray 
evidence of abnormality; no more than slight limitation of 
motion,    and without objective evidence of fatigue, 
weakness, flare-ups, or scoliosis.  

3.  Throughout the rating period on appeal, the veteran's 
lumbar strain is characterized by occasional muscle spasm, 
complaints of pain, no X-ray evidence of abnormality; no more 
than slight limitation of motion, and without objective 
evidence of fatigue, weakness or flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected post concussive syndrome, 
complex seizure disorder, with headaches, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.102, 3.159, 4.1, 4.7, 4.14, 4.121, 4.124a and 
4.130, Diagnostic Codes 8045-8911, 8100 and 9304 (1995 to 
2005).  

2.  Throughout the rating period on appeal, and with 
application of the benefit of the doubt provision, the 
criteria for no more than an initial 10 percent evaluation 
for cervical muscle spasms are more closely approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5290, 5243 (1995 and 2005).  

3.  Throughout the rating period on appeal, and with 
application of the benefit of the doubt provision, the 
criteria for no more than an initial 10 percent evaluation 
for lumbar strain are more closely approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292 and 5295 (2003 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
claims on appeal, the Board must first determine whether the 
veteran has been apprised of the law and regulations 
applicable to the claims for an initial rating in excess of 
10 percent for post concussive syndrome, complex seizure 
disorder, with headaches, entitlement to an initial 
compensable evaluation for cervical muscle spasms prior to 
October 2, 1998, entitlement to an evaluation in excess of 10 
percent for cervical muscle spasms from October 2, 1998, 
entitlement to an initial compensable evaluation for lumbar 
strain prior to March 3, 2005, and entitlement to an 
evaluation in excess of 10 percent for lumbar strain from 
March 3, 2005; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether 
these claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claims on appeal were received at the RO in 
December 1994 and granted in an RO decision dated in 
September 1995, with a July 1997 claim for seizures granted 
and evaluated as part of the already service-connected post 
traumatic headaches by an RO rating decision dated in January 
1999.  All of these actions were taken prior to the enactment 
of VCAA in November 2000.  The RO provided notice of the 
VCAA, pertinent to each of the claims on appeal, in January 
2003, as well as in July 2003, May 2004 and February 2005.  
The January 2003 notice of the VCAA was issued after the 
September 1995 RO decision, the October 1995 statement of the 
case (SOC), and the January 1999 RO decision, but prior to 
the readjudication of each of the claims in an April 2003 
supplemental statement of the case (SSOC).  Accordingly, any 
defect with respect to the timing of the VCAA notice as to 
the claims on appeal was harmless error for these and the 
additional reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board in June 2005, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claims on appeal were readjudicated in the 
April 2003 SSOC provided to the veteran.  The veteran has 
also been provided with every opportunity to submit evidence 
and argument in support of his claims on appeal, and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, his representative having submitted 
argument in April 2004, June 2005 and January 2006.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate any of the claims on 
appeal.  See 38 U.S.C.A. § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In February 1995, medical 
records were requested from Tri-City Medical Center, and the 
response from this facility was that it had no record of the 
veteran having been a patient at their facility.  
Additionally, in response to a January 2003 request, the RO 
received a determination letter of May and August 1997 
indicating that the veteran's disability claim with the 
Social Security Administration (SSA) had been denied.  
Furthermore, the RO afforded the veteran pertinent VA 
examinations in April 1995, October 1998, July and August 
2000, November 2004 and March 2005.  

The record also indicates that the veteran was provided with 
copies of all communications and correspondence, including 
the RO rating decisions dated from September 1995 to the 
present, setting forth the general requirements of applicable 
law pertaining to evidence to support each of the claims on 
appeal.  The general advisement was reiterated in the SOC 
dated in October 1995 and SSOC's dated in April 2003 and 
April 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claims adjudicated on 
appeal.  Given the development undertaken by the RO-
particularly, the five VA joint and neurologic examinations 
and opinion statements-and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review as to each of the claims on appeal.  


The Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the veteran or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  Otherwise, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Post Concussive Syndrome, Complex Seizure Disorder, with 
Headaches

The veteran's service-connected post concussive syndrome is 
currently and was initially rated as 10 percent disabling 
analogous to brain disease due to trauma under Diagnostic 
Code 8045.  This code provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8911).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.  With no medical 
evidence of any diagnosis of multi-infarct dementia, this 
provision does not avail the veteran of an increased 
disability evaluation.  

Although the record contains several notations reflecting 
that the veteran has a suspected seizure disorder as a result 
of an in-service head trauma (sustained while the veteran was 
playing football), these reports in their entirety do not 
reflect that a seizure disorder has been confirmed.  The 
notations of a seizure disorder have been entirely based upon 
an unsubstantiated history provided by the veteran to various 
medical care providers and examiners.  To the extent that the 
record thus suggests a seizure disorder, such reports are not 
probative, because the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Such is clearly exemplified by both the earliest, and the 
latest clinical studies.  The service medical records include 
a July 1994 service department medical board report, 
indicating that after the veteran sustained the football 
injury, he complained of headaches, with no nausea or 
vomiting or aura.  While he complained of dizziness and 
difficulty concentrating, clinical examination, including a 
neurological component, resulted in normal fundoscopic and 
motor strength findings. The earliest record is wholly devoid 
of any mention of a seizure disorder diagnosis after clinical 
testing, notwithstanding that the veteran has since been 
prescribed anti-seizure medication.  

The subsequent record fails to clinically demonstrate that 
the veteran's post concussive syndrome includes more than 
purely subjective complaints such as headache, dizziness, and 
insomnia on repeated VA examinations from 1995 to 2005, as 
required by Diagnostic Code 8045.  Additionally, there is no 
evidence that any seizure or epileptic episode was witnessed 
or verified by any physician, as required by 38 C.F.R. 
§ 4.121 (2005), including on repeated VA neurologic 
examinations in April 1995, October 1998, August 2000, 
negative magnetic resonance imaging (MRI) and 
electroencephalogram (EEG) testing of September 2000, 
November 2004, and March 2005.  

VA neurologic examinations of April 1995, October 1998, 
August 2000, November 2004 and March 2005, as with September 
2000 MRI and EEG testing, are all negative for definite 
neurologic pathology, although the veteran's reports of 
complaints of headaches and seizures are noted, without 
question, and the diagnoses offered.  In March 2005, upon 
reviewing the evidence of record, a VA examiner concluded 
that the veteran does not have true epileptic seizures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  
Although medical care providers have mentioned a history of a 
seizure disorder, such transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

With these findings and medical opinion evidence, 
uncontradicted by any other medical evidence of record, and 
with no medical evidence of any diagnosis of multi-infarct 
dementia, the criteria for an evaluation in excess of 10 
percent, including under Diagnostic Code 8045, is not 
warranted.  

As noted above, the veteran's post concussive syndrome has 
been evaluated on the basis of the veteran's reported 
blackouts and seizures.  The rating criteria for epilepsy 
provide that grand mal seizures are rated as major seizures, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8910, and petit mal 
seizures are rated as minor seizures under Diagnostic Code 
8911.  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). Id., Notes (1) and (2).  A 20 percent evaluation is 
allowable where the evidence shows at least one major seizure 
in the past two years, or at least two minor seizures in the 
last six months.  A confirmed diagnosis of epilepsy, with a 
history of seizures, allows for a 10 percent evaluation.  
Where continuous medication is required to control the 
epilepsy, a 10 percent is the minimum evaluation.  Id.  

There is no evidence that any seizure or epileptic episode 
was witnessed or verified by any physician, as required by 
38 C.F.R. § 4.121 (2005), including on repeated VA neurologic 
examinations in April 1995, October 1998, August 2000, 
September 2000, November 2004, and March 2005.  The evidence 
of record demonstrates no clinical evidence of either a major 
or minor seizure, and no confirmed diagnosis of epilepsy.  
Accordingly, the criteria for an evaluation in excess of 10 
percent are not approximated.  VA examination reports of 
April 1995, October 1998, August 2000, November 2004 and 
March 2005, as with the VA treatment records dated for the 
entire appeal period, demonstrate a history of reported 
seizures, as well as the reported use of medication for their 
control, but no clinical confirmation of any major seizure, 
and no clinical confirmation of any minor seizures.  

Most critically, when a specific examination was conducted 
with a view towards ascertaining whether a seizure disorder 
could be confirmed, the diagnosis was not verified.  The 
March 2005 VA examiner opined, upon review of the medical 
evidence, that the veteran's reported history of blackouts 
did not appear to be true epileptic attacks, based upon the 
veteran's description of the seizures and upon a review of 
the evidence of record, and there he had no epilepsy.  This 
medical opinion is not contradicted by any other medical 
evidence of record, and because it is akin to a statement of 
diagnosis and treatment, it is highly probative to this 
inquiry.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, 
Diagnostic Code 8911 affords no basis for an evaluation in 
excess of 10 percent in this case.  

An appropriate diagnostic code is relevant in this instance 
because of the difference in disability evaluations under 
Diagnostic Code 8100 (migraine headaches) and Diagnostic Code 
8045 (brain disease due to trauma).  Butts v. Brown, 5 Vet. 
App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  Under Diagnostic Code 8100, a maximum of a 50 
percent disability rating may be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. A 30 percent rating may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 10 
percent rating may be assigned with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a.  

A review of the evidence of record reflects that the veteran 
is not shown to receive any ongoing treatment for headaches, 
and all neurologic testing has been entirely negative for 
objective evidence of headaches or evidence of associated 
pathology.  Accordingly, Diagnostic Code 8100 affords no 
basis for an evaluation in excess of 10 percent for the 
veteran's post concussive disorder.  The Board finds no 
greater than a 10 percent evaluation is warranted for the 
veteran's subjective complaints of headaches due to trauma.  
There is no evidence of any neurological impairment, 
including disability such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or of multi-infarct 
dementia during the pertinent period, for a higher evaluation 
under related diagnostic codes. See Diagnostic Codes 8045, 
8100 and 9304.   

In this case, the veteran is receiving the maximum 10 percent 
evaluation under all applicable Diagnostic Codes, including 
8405, 8911 and 9304, for headaches and/or seizures due to 
residuals of a head injury.  With no medical evidence in 
support of an evaluation in excess of an initial 10 percent 
rating for post concussion syndrome, the preponderance of the 
evidence is against the claim and the appeal is denied.  
Ashley v. Brown, 6 Vet. App. 52 (1993) (In general, as to the 
inapplicability of the benefit-of-the-doubt doctrine when the 
preponderance of the evidence is against the claim).

Spinal Disorders 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Degenerative arthritis-if established by X-ray findings-
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Additionally, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the lumbosacral 
spine, set forth at 38 C.F.R. § 4.71a. See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 
27, 2003). 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant. However, in 
VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel 
held that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), expressly overruled the Court's holding in 
Karnas to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application. The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Under Diagnostic Code 5295 (former criteria prior to 
September 23, 2002), pertaining to lumbosacral strain, a 10 
percent rating may be assigned with characteristic pain on 
motion.  A 20 percent rating may be assigned when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assignable for severe lumbosacral strain, 
"with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion."  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5292, in effect prior to September 23, 
2002, a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine.  A 20 percent rating is 
assigned for moderate limitation of lumbar spine motion.  The 
next higher rating of 40 percent is assigned for severe 
limitation of lumbar spine motion. 38 C.F.R. § 4.71a.  

Before September 22, 2002, Diagnostic Code 5290, pertaining 
to limitation of motion of the cervical spine, provided a 10 
percent rating for slight disability, 20 percent for moderate 
disability, and 30 percent for severe disability.  

The words "slight," "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although relevant, is not 
dispositive of an issue. All evidence must be evaluated. See 
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Lumbar Spine

The veteran argues that for the entirety of the rating 
period, his lumbar spine disorder has been more disabling 
that than assessed by the currently assigned rating.  While 
the evidence does not support an increased rating over 10 
percent, the evidence is in approximate balance as to the 
appropriate assignment of a 10 percent rating, prior to March 
3, 2005, and a 10 percent rating will be granted for the 
entirety of the rating period.  38 U.S.C.A § 5107(b) (West 
2002).  

The evidence of record prior to September 23, 2002, includes 
VA examination reports of April 1995, October 1998 and July 
2000, as well as out-patient treatment records dated from 
December 1994 to September 22, 2002.  This evidence shows 
that the veteran's service-connected lumbar spine disability 
was diagnosed as post traumatic arthralgia, with no objective 
evidence of any arthritis on repeated VA 
X-ray studies in April 1995 and July 2000.  A handwritten 
notation was made on the October 1998 VA examination report 
that X-ray studies had been positive for degenerative 
arthritis of the lumbar spine.  However, this finding was not 
confirmed on subsequent repeated examinations and stands 
alone unsubstantiated.  

Additionally, the notation is of no probative value, since 
even the assumption of a diagnosis of arthritis of the lumbar 
spine would not warrant a compensable evaluation, without 
objective evidence of pain and/or limitation of motion on 
repeated examinations.  That is, VA regulations require that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  As detailed below, all of these factors 
are absent in this case, prior to March 3, 2005.  

It is well-settled law that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the pendency of this appeal, the generated 
clinical evidence has not  supported the veteran's report of 
the severity of his symptoms, which he has repeatedly claimed 
to be marked.  While the veteran reported limitation of 
motion of the lumbar spine with pain, on repeated VA 
examinations, each of the examiners was of the opinion that 
the veteran's subjective complaints of pain and limitation of 
motion due to pain were not supported by objective findings 
on examination other than occasional muscle spasms.  
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010, are not for beneficial application in this case, 
despite the veteran's subjective complaints.  The October 
1998 finding of arthritis was not substantiated on following 
examinations, including a September 2000 MRI.  Significantly, 
VA medical opinion evidence uniformly demonstrates the 
clinical impression that the veteran's complaints of a marked 
severity are not objectively supported by clinical  
pathology.  

This is not to imply that the veteran does not have painful 
motion which results in a minimal diminution of function - 
the disorder has not been ruled out by competent medical 
evidence.  However, the April 1995, October 1998 and July 
2000 VA medical opinions that the severity of the veteran's 
lumbar strain is "minimal," places the evidence as to the 
severity of the disorder as to the entirety of the rating 
period in relative balance.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied, and a 10 percent initial disability 
evaluation will be assigned.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 


Cervical Spine

The clinical findings regarding the veteran's cervical spine 
spasm are similarly demonstrative of a minimal severity of 
symptoms, which, with application of the benefit of the doubt 
provision, warrant no more than an initial 10 percent 
disability evaluation prior to October 2, 1998, and no more 
than a 10 percent rating thereafter - i.e., throughout the 
rating period.  

A full range of motion of the cervical spine was found on VA 
examination in April 1995, with only some limitation of 
motion on later VA examinations in October 1998 and July 2000 
and cervical muscle spasms.  X-ray studies of the cervical 
spine were negative for all periods of the appeal.  The 
cervical spine revealed flexion on the right to 26 degrees, 
on the left flexion was to 36 degrees, with forward flexion 
to 31 degrees and extension to 36 degrees.  Cervical spine 
muscle spasms were noted however.  As with the lumbar spine, 
repeated VA examiners were of the uniform opinion that the 
severity of the veteran's cervical spine disorder was, 
"minimal," and that there was no objective clinical 
evidence in support of the veteran's subjective complaints of 
pain and limitation of motion, other than the muscle spasm 
itself.  


An evaluations in excess of 10 percent are not warranted 
given the minimal nature of the objective findings 
demonstrated on repeated VA examinations in April 1995, 
October 1998 and July 2000.  Each of the above VA examiners 
was of the medical opinion that the severity of the veteran's 
cervical spasms was no more than "minimal" in nature.  The 
bases of the VA examiners' opinions were that there was no 
objective evidence in support of the veteran's subjective 
complaints, and that there were no functional limitations of 
the cervical spine segment on repeated examinations.  

Stated alternatively, the veteran is shown to have cervical 
muscle spasms and his subjective complaints of associated 
pain are not discounted here.  Accordingly, the Board will 
accord the benefit of the doubt.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  An initial compensable evaluation of no more 
than 10 percent will be granted on this basis, with notation 
that the objective clinical evidence more closely 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 5290, prior to October 2, 1998, for cervical 
muscle spasms.  

As noted, the Board must also consider revised rating 
criteria in this case for a determination as to whether the 
evaluations in excess of 10 percent are warranted for either 
the cervical or lumbar spine disorders for the most recent 
periods of the appeal.  For the period beginning September 
26, 2003, the current criteria for rating injuries of the 
spine provides as follows (new criteria) for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable
ankylosis of the entire cervical 
spine................................................................
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees
but not greater than 60 degrees; or, forward flexion of the 
cervical spine
greater than 15 degrees but not greater than 30 degrees; or, 
the combined
range of motion of the thoracolumbar spine not greater than 
120 degrees;
or, the combined range of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not
greater than 85 degrees; or, forward flexion of the cervical 
spine greater
than 30 degrees but not greater than 40 degrees; or, combined 
range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater
than 235 degrees; or, combined range of motion of the 
cervical spine greater
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding,
or localized tenderness not resulting in abnormal gait or 
abnormal spinal
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.........................................................................................
...............10

Under note (1) to this provision, associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Under note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.    

Under note (3) of the foregoing, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that each range of motion 
measurement should be rounded to the nearest five degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

Thus, under the General Rating Formula for Diseases and 
Injuries of the Spine, the evaluation on the basis of 
limitation of motion is for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This clearly implies that 
the factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Thus, the 
new regulations account for the veteran's functional 
limitations attributable to pain.

The medical evidence of record includes VA examination 
reports of November 2004 and March 2005, and VA treatment 
records dated from September 2003 to the present, which are 
similar to prior reports of examinations and treatment 
records, in that the veteran's subjective complaints of pain 
and limitation of motion are unsupported by limited clinical 
findings, other than cervical spasms, and one notation of 
lumbar spasms in April 1995.  X-ray studies are negative for 
any confirmed arthritis of the cervical spine, and VA 
examiners confirm and continue the opinion that the veteran's 
complaints of pain are not supported by objective evidence of 
actual pathology on repeated examination.  As noted above, 
repeated neurologic examinations conducted along with 
orthopedic examinations have also been negative as to 
clinical findings supportive of the veteran's subjective 
reports.  

The veteran is shown to have full or nearly full range of 
motion of the cervical and thoracolumbar spine on examination 
March 2005, warranting no more than the current 10 percent 
ratings.  On most recent VA examination in March 2005, 
forward flexion of the cervical spine was from 0 to 40 
degrees, with a combined range of motion of the cervical 
spine to 225 degrees.  Forward flexion of the thoracolumbar 
spine was from 0 to 95 degrees, with a combined range of 
motion of the thoracolumbar spine to 230 degrees.  

Thus, because the clinical evidence shows minimal functional 
loss due to pain of the cervical spine disorder throughout 
the rating period, a 10 percent evaluation is assigned.  


Extraschedular Consideration

The Board has also carefully considered the question of 
whether this matter should be referred for an extraschedular 
evaluation, as noted in the RO's April 2005 Supplemental 
Statement of the Case.  The law provides in this regard that 
to accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

There is no evidence that warrants referral any of the above 
adjudicated claims for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards, as a result of service-connected disability.  

The author of the March 2005 VA examination report opined 
that the veteran is not unemployable as a result of his 
service-connected disabilities.  Each of the disorders 
adjudicated on appeal are shown to result in minimal findings 
and require limited treatment, if any, and little if any 
hospitalization.  It is also noted that a March 1997 VA 
examiner advised that the veteran should not drive a car or 
operate heavy machinery until his suspected seizure disorder 
was controlled.  At that time, the veteran asserted that he 
was not able to work.  The veteran does not place into 
question his employability by stating that he can not work, 
particularly in this case where the clinical evidence of 
record uniformly, and repeatedly, demonstrate subjective 
complaints of impairment which exceed minimal clinical 
findings.  

The clinical evidence of record does not support referral for 
extraschedular consideration.  This case presents no 
exceptional or unusual disability picture, with marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The veteran has not offered 
objective evidence of such symptoms due to service-connected 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

While the veteran indicates that he should be granted 
increased ratings for the above disabilities, as a lay 
person, he is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition, as measured in 
accordance with the rating schedule.  See, e.g., Massey v. 
Brown, 7 Vet. App. 204 (1994) (Holding that VA must apply 
rating schedule to disability evaluations of service-
connected disorders); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Clark v. Derwinski, 2 Vet. App. 166 (1992) (Lay 
persons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities).  


ORDER

An initial evaluation in excess of 10 percent for post 
concussive syndrome, complex seizure disorder, with 
headaches, is denied.  

An initial 10 percent evaluation, but no more, for lumbar 
strain is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

An initial 10 percent evaluation, but no more, for cervical 
muscle spasm is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


